Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 09/23/2021. As directed, claims 1-6, 8-17, and 19-20 were amended. Accordingly, claims 1-6, 8-17, and 19-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 1/5/2022. 
The application has been amended as follows: 
In claim 1, line 4, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 1, line 6, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 1, line 7, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 6, line 5, replace “a gap” with --the gap--
In claim 10, line 6, replace “a plurality of platooning vehicles” with --the plurality of platooning vehicles--
In claim 11, line 4, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 11, line 5, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 14, line 5, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 14, line 7, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 14, line 9, replace “among at least one platooning vehicle” with --among the at least one platooning vehicle--
In claim 15, line 5, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 15, line 6, replace “the platooning vehicles” with --the plurality of platooning vehicles--
In claim 15, line 7, replace “the platooning vehicles” with --the plurality of platooning vehicles--
Allowable Subject Matter
Claims 1-6, 8-17, and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14-15, Examiner deems a platooning control method, comprising: determining, by a platooning controller, when there is a failure in a sensor mounted in at least one platooning vehicle among a plurality of platooning vehicles forming a platooning group; notifying, by the platooning controller, a forward vehicle among the platooning vehicles in front of a breakdown vehicle among the platooning vehicles, including the sensor which fails, and one or more following vehicles behind the breakdown vehicle among the platooning vehicles that the sensor fails, in response to determining that the sensor fails; receiving, by the platooning controller, a plurality of information between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle from the forward vehicle in front of the breakdown vehicle and the one or more following vehicles; fusing, by the transmitting, by the platooning controller, information for controlling bias lateral wave driving of the one or more following vehicles to the one or more following vehicles to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include a platooning control scheme that, in response to detecting a failed sensor in a vehicle of the platoon, receiving information from other platooning vehicles and transmitting control information to one or more following vehicles of the platoon for controlling bias lateral wave driving of the one or more following vehicles (consistent with Applicant’s description of “bias lateral wave driving”). 
Claims 2-6 and 8-13, and 16-17 and 19-20 depend from claims 1 and 15, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669